VAUGHN, Judge.
Plaintiff did not except to the dismissal of his claim for false arrest which was properly dismissed as being barred by G.S. 1-54. The question presented is whether plaintiff’s claim for malicious prosecution is barred by the Statute of Limitations in that he first sought to recover on this theory in an amended complaint which was filed more than three years after the events which gave rise to the action. The pending action in which the amended complaint was filed had been instituted prior to the expiration of three years from the date of the alleged events. If the amended complaint relates back to the date of the original pleading, plaintiff’s action for malicious prosecution is not barred by the Statute of Limitations.
Rule 15(c) of the North Carolina Rules of Civil Procedure is as follows:
“ (c) Relation hack of amendments. — A claim asserted in an amended pleading is deemed to have been interposed at the time the claim in the original pleading was interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or *692occurrences, to be proved pursuant to the amended pleading.”
It is not necessary to set out the pleadings in this case. It suffices to say that the original pleadings clearly gave “notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleadings.” In fact, the essential details of the alleged events are alleged in substantially the same fashion in both the original and the amended complaints. Certainly the original pleadings placed defendants on notice of the events involved. It was error, therefore, to dismiss plaintiff’s claim for malicious prosecution as being barred by the Statute of Limitations.
Reversed.
Judges Brock and Graham concur.